



Exhibit 10.1


COOPERATION AND SUPPORT AGREEMENT
This Cooperation and Support Agreement (this “Agreement”) is made and entered
into as of February 27, 2020, by and among PDL BioPharma, Inc., a Delaware
corporation (the “Company”), and the entities and natural person set forth on
the signature pages hereto (collectively, “Engine”) (each of the Company and
Engine, a “Party” to this Agreement, and collectively, the “Parties”).
RECITALS
WHEREAS, as of the date hereof, Engine is deemed to beneficially own 6,225,843
shares of the Company’s common stock, par value $0.01 per share (the “Company
Common Stock”); and
WHEREAS, as of the date hereof, the Company and Engine have determined that it
is in their respective best interests to come to an agreement to modify the
composition of the Company’s board of directors (the “Board”) and as to certain
other matters, as provided herein.
NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and agreements contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties, intending to be legally bound hereby, agree as follows:
1.
Board Matters and Related Agreements.



(a)
New Director.

The Company hereby agrees that, promptly following execution of this Agreement,
the Board and all applicable committees thereof shall take all necessary actions
to appoint Alan Bazaar (the “New Director”) as a Class III director of the
Company with a term expiring at the Company’s 2022 annual meeting of
stockholders (the “2022 Annual Meeting”). Simultaneously with the appointment of
the New Director to the Board, the size of the Board shall be increased to not
more than eight (8) directors. The Board, based on information provided by
Engine and the New Director, has determined that the New Director would (A)
qualify as an “independent director” under the applicable rules of The Nasdaq
Global Market (“Nasdaq”) and the rules and regulations of the United States
Securities and Exchange Commission (the “SEC”) and (B) satisfy the guidelines
and policies with respect to service on the Board applicable to all
non-management directors (including the requirements set forth in
Section 1(f)(iii) hereof).
(b)
Board Size and Compensation.



(i)
The Company agrees that following the appointment of the New Director and until
a date that is not later than the Company’s 2020 annual meeting of stockholders
(the “2020 Annual Meeting”), the size of the Board shall be no more than eight
(8) directors.



(ii)
Following the completion of the 2020 Annual Meeting and during the remainder of
the Standstill Period (as hereinafter defined), the Board and all applicable
committees thereof shall take all necessary actions to decrease the size of the
Board from not more than eight (8) to not more than seven (7) directors, and the
size of the Board shall not be increased without the unanimous approval of the
Board.



(iii)
Promptly following execution of this Agreement, the Board and each applicable
committee of the Board will take all necessary action to (A) reduce the total
retainer cash compensation received by each director for their role as a member
of the Board to no more than $50,000 per annum (provided that such limitation to
cash compensation shall not include additional cash compensation received for
services on Board committees or





--------------------------------------------------------------------------------





chairmanship positions) and (B) review the total equity compensation received by
each director for their role as a member of the Board, and covenant to such
total equity compensation and the form of equity compensation, being in, or in
the case of the form of equity, aligned with, approximately the 50% percentile
of the Company’s peer group companies’ boards of directors’ total equity
compensation.


(iv)
For the avoidance of doubt, nothing contained in Sections 1(a) and 1(b) shall in
any way limit the Board’s ability to effect a direction given to the Board by
the Company’s stockholders pursuant to a resolution passed at a stockholder
meeting, it being understood that the Board shall not directly or indirectly
solicit, sanction or support any stockholder direction that would reasonably be
expected to impact the obligations contained in Sections 1(a) and 1(b).



(v)
The Company agrees that the New Director shall receive the same annual
compensation as other non-employee directors of the Company and shall be
entitled to reimbursement for the New Director’s documented and reasonable
out-of-pocket expenses on the same basis as all other directors of the Company
in their capacity as such.



(c)
Board Committees.



(i)
Effective upon the appointment of the New Director as a Class III director, the
Board and all applicable committees thereof shall take all necessary actions to
dissolve the existing Strategic Review Committee of the Board (the “Strategic
Committee”), and the responsibilities of the Strategic Committee shall rest with
the full Board.



(ii)
Effective upon completion of the 2020 Annual Meeting, the Board and all
applicable committees thereof shall take all necessary actions to appoint the
New Director to the Compensation Committee of the Board (the “Compensation
Committee”).



(iii)
Concurrently with the execution of this Agreement, the Company further agrees to
establish a cost management committee of the Board (the “Cost Committee”) to,
among other things, oversee cost reduction initiatives of the Company. The Cost
Committee shall remain in effect during the Standstill Period and, if determined
by the Board, thereafter. The initial members of the Cost Committee shall
consist of the New Director, who will serve as the Chairman of the Cost
Committee during the Standstill Period, Elizabeth O’Farrell and Natasha Hernday.
The Cost Committee shall have authority to make recommendations to the full
Board regarding cost reduction initiatives and their execution timeline, and the
Board shall have the sole right to review and approve or reject any
recommendations made by the Cost Committee.



(iv)
The New Director will have the same rights as other non-member, non-management
directors to be invited to meetings of Board committees of which he or she is
not a member.



(v)
In the case of a resignation of the New Director from either the Compensation
Committee or the Cost Committee (other than a resignation made pursuant to
Section 1(d)(i)), the replacement shall be the applicable Replacement Director
(as hereinafter defined) subject to the terms of Section 1(d)(ii) hereof.



(d)
Director Resignation; Replacement Rights.



(i)
Concurrently with the execution of this Agreement, the New Director has
delivered to the Company an executed irrevocable resignation letter as a
director in the form attached



2

--------------------------------------------------------------------------------





hereto as Exhibit A, pursuant to which the New Director agrees to tender his
resignation from the Board and all applicable committees thereof (which the
Board may or may not accept) upon a material breach of this Agreement by Engine
(after a reasonably detailed written notice of such breach by the Company to
Engine and a reasonable opportunity for Engine to cure such breach). Any
Replacement Director shall sign a substantially similar irrevocable resignation
letter prior to his or her appointment to the Board. The New Director’s or
Replacement Director’s irrevocable resignation made pursuant to this paragraph
shall not be effective until the Board shall have accepted such resignation,
which acceptance shall be made within the sole and absolute discretion of the
Board; provided that any such rejection of a resignation by the Board shall not
impact the ability of the New Director or Replacement Director to resign from
the Board if he or she desires to do so.


(ii)
During the Standstill Period, if the New Director is unable or unwilling to
serve as a director, resigns as a director (other than a resignation made
pursuant to Section 1(d)(i)), is removed as a director or is otherwise not
serving as a director prior to the expiration of the Standstill Period, and at
such time (A) Engine’s aggregate beneficial ownership (which, for purposes of
this Agreement, shall be determined under Rule 13d-3 promulgated under the
Exchange Act (as hereinafter defined)) is at least the lesser of (i) 3.5% of the
then-outstanding Company Common Stock and (ii) 3,996,461 shares of Company
Common Stock (the “Minimum Ownership Threshold”); and (B) Engine has not
committed a material breach of this Agreement, Engine shall have the ability to
name a replacement director, subject to Board approval (such approval not to be
unreasonably withheld, conditioned or delayed); provided that such replacement
director will not be a director, officer, employee or Affiliate (as hereinafter
defined) of Engine (any such replacement director shall be referred to as the
“Replacement Director”). Any Replacement Director named by Engine shall be
required to (A) qualify as an “independent director” under the applicable rules
of Nasdaq and the rules and regulations of the SEC and (B) satisfy the
guidelines and policies with respect to service on the Board applicable to all
non-management directors (including the requirements set forth in
Section 1(f)(iii)). Subject to applicable rules of Nasdaq and the rules and
regulations of the SEC, the Board and all applicable committees thereof shall
take all necessary actions to appoint any Replacement Director to any applicable
committee of the Board of which the New Director was a member immediately prior
to such New Director’s resignation or removal; provided that such Replacement
Director is qualified to serve on any such committee of the Board. The terms and
conditions applicable to the New Director under this Agreement shall apply to
any such Replacement Director as if such person were the New Director. Following
the appointment of any Replacement Director to replace the New Director in
accordance with this Section 1(d)(ii), all references to the New Director herein
shall be deemed to include any Replacement Director (it being understood that
this sentence shall apply whether or not references to the New Director
expressly state that they include any Replacement Director). If at any time
Engine’s aggregate beneficial ownership falls below the Minimum Ownership
Threshold, the right of Engine pursuant to this Section 1(d)(ii) to name a
Replacement Director to fill the vacancy caused by the resignation or removal of
the New Director shall automatically terminate. Prior to the appointment of any
Replacement Director to the Board, the Replacement Director will submit to the
Company the information, documentation and acknowledgments set forth in
Section 1(f)(iii) hereof. In furtherance of the purposes of this paragraph,
Engine will promptly provide the Company its beneficial ownership of and
economic exposure to the Company’s securities (A) from time to time as requested
by the Company and (B) after Engine’s aggregate beneficial ownership falls below
the Minimum Ownership Threshold.





3

--------------------------------------------------------------------------------





(e)
Proposal for Declassification of the Board.

The Board will submit for approval by the Company’s stockholders at the 2020
Annual Meeting, an amendment to the Company’s Certificate of Incorporation (as
hereinafter defined) to authorize the declassification of the Board (the
“Declassification Amendment”). Pursuant to such amendment, if approved by the
Company’s stockholders at the 2020 Annual Meeting, commencing with the Company’s
2021 annual meeting of stockholders (the “2021 Annual Meeting”), each director
elected at such meeting and each director elected at each future annual meeting
shall be elected for a one (1) year term such that, commencing with the
Company’s 2023 annual meeting of stockholders, all directors shall be elected
annually. The Company shall recommend, support and solicit proxies for the
approval of the Declassification Amendment at the 2020 Annual Meeting.
(f)
Additional Agreements.



(i)
Engine agrees that it will comply, and cause its respective Affiliates and
Associates to comply, with the terms of this Agreement and shall be responsible
for any breach of this Agreement by any such Affiliate or Associate. As used in
this Agreement, the terms “Affiliate” and “Associate” shall have the respective
meaning set forth in Rule 12b-2 promulgated by the SEC under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), and shall include all
persons or entities that at any time during the term of this Agreement become
Affiliates or Associates of any person or entity referred to in this Agreement.



(ii)
During the Standstill Period, Engine agrees that it will (A) be present for
quorum purposes at the 2020 Annual Meeting and (B) vote or cause to be voted all
shares of the Company Common Stock beneficially owned, or deemed to be
beneficially owned (as determined under Rule 13d-3 promulgated under the
Exchange Act), and entitled to vote as of the record date, by Engine:



(1)
in favor of the slate of directors recommended by the Board consistent with the
terms of this Agreement;



(2)
against the removal of any of the Company’s directors at the 2020 Annual
Meeting; and



(3)
in accordance with the Board’s recommendation with respect to any other matter
brought to a vote of the Company’s stockholders during the Standstill Period
(including all stockholder proposals under Rule 14a-8 promulgated under the
Exchange Act) unless Institutional Shareholder Services Inc. (“ISS”) and Glass
Lewis & Co., LLC (“Glass Lewis”) have recommended otherwise with respect to such
matter, in which case, Engine shall be permitted to vote in accordance with
ISS’s and Glass Lewis’ recommendation;

provided that with respect to clause (3) above, Engine shall be permitted to
vote in its sole discretion with respect to any publicly announced proposals
relating to a merger, acquisition, disposition of all or substantially all of
the assets of the Company or other similar business combination transaction, in
each case voted on at a meeting of the Company’s stockholders.
(iii)
Prior to the date hereof, the New Director has delivered to the Company (A) a
fully completed copy of the Company’s standard director and officer
questionnaire and other reasonable and customary director onboarding
documentation required by the Company, and provided all other information as
reasonably required by the Company to determine the eligibility of the New
Director to serve as a director of the Company and the qualifications



4

--------------------------------------------------------------------------------





of the New Director to serve on any committee of the Board, including
information that could be material to a reasonable stockholder’s understanding
of the independence or lack of independence of such individual, (B) a written
representation that the New Director agrees to be bound by all current policies,
codes and guidelines applicable to Company directors, including the Company’s
trading compliance policy, share ownership guidelines, code of business conduct,
corporate governance guidelines, anti-corruption policy, information security
policy and Section 16 policy (the “Company Policies”) and (C) an executed copy
of the Company’s customary and standard non-disclosure agreement that the
Company enters into with its directors (the “Director NDA”). The Company agrees
that the New Director shall (x) be indemnified by the Company in the same manner
as all other non-management directors of the Company and (y) receive the benefit
of customary directors’ and officers’ liability insurance coverage in accordance
with the terms of any such insurance policy.


(iv)
If, in the exercise of its fiduciary duties and after consulting with its legal
counsel, the Board or any committee of the Board determine in good faith that
the New Director has a conflict of interest or an appearance of a conflict of
interest (it being understood that Engine’s ownership of Company Common Stock
will not, in and of itself, be an appearance of or an actual conflict of
interest) with respect to (A) a matter concerning Engine or this Agreement, (B)
any action taken in response to actions taken or proposed by Engine or its
Affiliates with respect to the Company and (C) any proposed bilateral
transaction between the Company and Engine or its Affiliates that is not
otherwise restricted by this Agreement, then the Board may, by majority vote of
the members of the Board (but excluding the New Director), recuse the New
Director from any committee meeting (including the Cost Committee and
Compensation Committee) or the portion of any Board meeting at which any such
committee or the Board is discussing such matter that is related to the conflict
of interest, and the Company may withhold from the New Director any Board or
committee material distributed to the directors in connection with such recusal.



2.
Standstill Provisions.



(a)
The standstill period (the “Standstill Period”) begins on the date of this
Agreement and shall extend until the earlier of (x) thirty (30) days prior to
the Company’s advance notice deadline for stockholder nominations of directors
for the 2021 Annual Meeting and (y) one hundred twenty (120) days prior to the
first anniversary of the 2020 Annual Meeting. Engine agrees that during the
Standstill Period, neither Engine nor any of its Affiliates will, and Engine
will cause each of its Affiliates not to, directly or indirectly, in any manner,
alone or in concert with others, without prior written consent, invitation,
approval or authorization of the Board or except as otherwise provided for in
this Agreement:



(i)
acquire, or offer, seek or agree to acquire, by purchase or otherwise, or direct
any third party in the acquisition of, any Company Common Stock or any
securities convertible or exchangeable into or exercisable for Company Common
Stock (collectively, “Company Securities”) or assets of the Company, or rights
or options to acquire any Company Securities, or engage in any swap instrument
or derivative hedging transactions or other derivative agreements of any nature
with respect to Company Securities; provided Engine and its Affiliates may
acquire beneficial ownership or economic exposure in the aggregate not exceeding
nine and nine tenths percent (9.9%) of the Company’s outstanding Company Common
Stock;



(ii)
make, participate in or propose any tender or exchange offer for any Company
Securities or any merger, consolidation, acquisition, business combination,
recapitalization, restructuring, liquidation, dissolution or other similar
extraordinary transaction involving



5

--------------------------------------------------------------------------------





the Company or any of its subsidiaries or its or their securities or assets
(except as expressly permitted by Section 1(f)(ii) above);


(iii)
make any private proposal, alone or in concert with others, that would
reasonably be expected to require the Company or Engine to make public
disclosure (of any kind);



(iv)
engage in a “solicitation” of “proxies” (as such terms are defined under the
Exchange Act), votes or written consents of stockholders or security holders
with respect to, or from the holders of, Company Securities (including a
“withhold” or similar campaign), for any purpose, including, without limitation,
the election or appointment of individuals to the Board or to approve or vote in
favor or against stockholder proposals, resolutions or motions, or become a
“participant” (as such term is defined in Instruction 3 to Item 4 of
Schedule 14A promulgated under the Exchange Act) in any contested “solicitation”
of proxies, votes or written consents for any purpose, including, without
limitation, the election or appointment of directors with respect to the Company
(as such terms are defined under the Exchange Act) (other than a “solicitation”
or acting as a “participant” in support of the nominees of the Board at any
stockholder meeting or providing such encouragement, advice or influence that is
consistent with either the Board’s or Company management’s recommendation in
connection with such director nominees or other proposals, resolutions or
motions, pursuant to this Agreement or otherwise);



(v)
except as specifically set forth in this Agreement, seek any additional
representation on the Board, seek the removal of any member of the Board or
encourage any person to submit nominees in furtherance of a contested election;



(vi)
make any request for a stockholder list of materials or any other books and
records of the Company under Section 220 of the Delaware General Corporation Law
or otherwise;



(vii)
except as specifically set forth in this Agreement, present at any annual
meeting or any special meeting of the Company’s stockholders or through action
by written consent any proposal, resolution or motion for consideration for
action by stockholders or seek to call any meeting of stockholders of the
Company;



(viii)
grant any proxy, consent or other authority to vote with respect to any matters
(other than to the named proxies included in the Company’s proxy card for any
annual meeting or special meeting of stockholders or to Engine’s Affiliates, who
are subject to the restrictions set forth in this Section 2, or as otherwise
permitted by Section 1(f)(ii) above) inconsistent with the terms of this
Agreement or deposit any Company Securities in a voting trust or subject them to
a voting agreement or other arrangement of similar effect with respect to any
annual or special meeting or action by written consent (excluding customary
brokerage accounts, margin accounts, prime brokerage accounts, swap agreements
and the like, and any arrangements solely among members of Engine);



(ix)
except as specifically set forth in this Agreement, make any public disclosure,
announcement, statement, proposal, plan or request with respect to: (A)
controlling, changing or influencing the Board or management of the Company,
including any plans or proposals relating to any change in the number or term of
directors or the filling of any vacancies on the Board, (B) any material change
in the capitalization, stock repurchase programs and practices, capital
allocation programs and practices or dividend policy of the Company, (C) any
other material change in the Company’s management, compensation, business,
corporate or governance structure, (D) any waiver, amendment or modification to
the Company’s Restated Certificate of Incorporation (as may be amended from time
to time, the “Certificate of Incorporation”) or the Company’s Amended and
Restated Bylaws,



6

--------------------------------------------------------------------------------





(E) causing a class of Company Securities to be delisted from, or to cease to be
authorized to be quoted on, any securities exchange or (F) causing a class of
equity Company Securities to become eligible for termination of registration
pursuant to Section 12(g)(4) of the Exchange Act;


(x)
form, join or act in concert with any person, partnership, limited partnership,
syndicate or other group, including a “group” as defined pursuant to Section
13(d) of the Exchange Act with respect to any Company Securities, other than
solely with Affiliates (that are not portfolio companies) of Engine with respect
to the Company Securities now or hereafter owned by them;



(xi)
make any public disclosure, announcement, plan or request involving the Company,
its management, business, policies or the Board; provided that Engine may file
with the SEC amendments to its Schedule 13D with respect to any Item other than
Item 4 thereof;



(xii)
make any request or submit any proposal to amend or waive the terms of this
Agreement, which could reasonably be expected to require a public announcement
or disclosure of such a request or proposal; provided that Engine may make
confidential requests to the Board to amend, modify or waive any provision of
this Agreement, which the Board may accept or reject in its sole and absolute
discretion, so long as any such request is not publicly disclosed by Engine and
is made by Engine in a manner that would not reasonably be expected to require
the public disclosure thereof by the Company, Engine or any other person; or



(xiii)
enter into any agreements or understandings (whether written or oral) with any
third party to take any action with respect to any of the foregoing, or
facilitate, knowingly assist, finance, knowingly encourage or seek to persuade
any third party to take any action Engine is prohibited from taking pursuant to
this Section 2.



(b)
Notwithstanding the restrictions in this Section 2, nothing in this Agreement
will be deemed to prevent Engine from (i) communicating privately with the Board
or any of the Company’s senior officers regarding any matter, so long as such
communications are not intended to, and would not reasonably be expected to,
require the Company or Engine to make public disclosure (of any kind) with
respect thereto, (ii) communicating privately with stockholders of the Company
and others in a manner that does not otherwise violate this Section 2 or (iii)
taking any action necessary to comply with any law, rule or regulation or any
action required by any governmental or regulatory authority or stock exchange
that has, or may have, jurisdiction over Engine.



(c)
For the avoidance of doubt, nothing in this Agreement will be deemed to restrict
in any way the New Director or any Replacement Director in the exercise of his
or her fiduciary duties to the Company or its stockholders.



(d)
Prior to the appointment of the New Director to the Board, Engine will take
down, remove and make inaccessible all websites and web content related to the
Company, its business or any of its directors and officers created by Engine or
at the direction of Engine (“PDL Content”), including the website
www.maximizevaluepdli.com, and Engine will not create or make available to the
public any PDL Content during the Standstill Period.



3.
Representations and Warranties of the Company.

The Company represents and warrants to Engine that (a) the Company has the
corporate power and authority to execute this Agreement and to bind the Company
thereto, (b) this Agreement has been duly and validly authorized, executed and
delivered by the Company, constitutes a valid and binding obligation and


7

--------------------------------------------------------------------------------





agreement of the Company and is enforceable against the Company in accordance
with its terms, except as enforcement thereof may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance or
similar laws generally affecting the rights of creditors and subject to general
equity principles and (c) the execution, delivery and performance of this
Agreement by the Company does not and will not (i) violate or conflict with any
law, rule, regulation, order, judgment or decree applicable to the Company or
(ii) result in any breach or violation of or constitute a default (or an event
that with notice or lapse of time or both could constitute such a breach,
violation or default) under or pursuant to, or result in the loss of a material
benefit under, or give any right of termination, amendment, acceleration or
cancellation of, any organizational document, agreement, contract, commitment,
understanding or arrangement to which the Company is a party or by which it is
bound.
4.
Representations and Warranties of Engine.

Engine represents and warrants to the Company that (a) the authorized signatory
of Engine set forth on the signature page hereto has the power and authority to
execute this Agreement and any other documents or agreements to be entered into
in connection with this Agreement and to bind Engine thereto; (b) this Agreement
has been duly authorized, executed and delivered by Engine, and is a valid and
binding obligation of Engine, enforceable against Engine in accordance with its
terms, except as enforcement thereof may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance or similar laws
generally affecting the rights of creditors and subject to general equity
principles; (c) the execution of this Agreement, the consummation of any of the
transactions contemplated hereby and the fulfillment of the terms hereof, in
each case in accordance with the terms hereof, will not conflict with, or result
in a breach or violation of, the organizational documents of Engine as currently
in effect; (d) the execution, delivery and performance of this Agreement by
Engine does not and will not (i) violate or conflict with any law, rule,
regulation, order, judgment or decree applicable to Engine or (ii) result in any
breach or violation of or constitute a default (or an event that with notice or
lapse of time or both could constitute such a breach, violation or default)
under or pursuant to, or result in the loss of a material benefit under, or give
any right of termination, amendment, acceleration or cancellation of, any
organizational document, agreement, contract, commitment, understanding or
arrangement to which Engine is a party or by which it is bound; (e) as of the
date hereof, Engine is deemed to beneficially own (as determined under Rule
13d-3 promulgated under the Exchange Act), in the aggregate, 6,225,843 shares of
Company Common Stock; (f) as of the date hereof, Engine does not currently have,
and does not currently have any right to acquire or any interest in, any other
Company Securities (or any rights, options or other securities convertible into
or exercisable or exchangeable (whether or not convertible, exercisable or
exchangeable immediately or only after the passage of time or the occurrence of
a specified event) for such Company Securities or any obligations measured by
the price or value of any Company Securities or any of its Affiliates, including
any swaps or hedging transactions or other derivative arrangements designed to
produce economic benefits and risks that correspond to the ownership of Company
Securities, whether or not any of the foregoing would give rise to beneficial
ownership, and whether or not to be settled by delivery of Company Securities,
payment of cash or by other consideration, and without regard to any short
position under any such contract or arrangement); and (g) Engine will not
compensate or agree to compensate (including with cash, securities or any rights
or options convertible into or exercisable for or exchangeable into securities
or any profit sharing agreement or arrangement) the New Director for or relating
to his service as a director of the Company, including if such compensation is
paid to the New Director directly relating to (i) the financial performance of
the Company or Company Securities or (ii) the Company or its Affiliates entering
into any transaction.
5.
No Litigation.

Each Party agrees that, during the Standstill Period, it shall not institute,
solicit, join or assist in any lawsuit, claim or proceeding before any court or
government agency (each, a “Legal Proceeding”) against the other Party, any
Affiliate of the other Party or any of their respective current or former
directors or officers, except for (a) any Legal Proceeding initiated primarily
to remedy a breach of or to enforce this Agreement and (b) counterclaims with
respect to any proceeding initiated by, or on behalf of one Party or


8

--------------------------------------------------------------------------------





its Affiliates against the other Party or its Affiliates; provided, however,
that the foregoing shall not prevent any Party or any of its Representatives (as
hereinafter defined) from responding to oral questions, interrogatories,
requests for information or documents, subpoenas, civil investigative demands or
similar processes (each, a “Legal Requirement”) as required by law in connection
with any Legal Proceeding if such Legal Proceeding has not been initiated by, on
behalf of or at the suggestion of such Party; provided, further, that in the
event any Party or any of its Representatives receives such Legal Requirement,
such Party shall give prompt written notice of such Legal Requirement to the
other Party (except where such notice would be legally prohibited or not
practicable). Each Party represents and warrants that neither it nor any
assignee has filed any lawsuit against the other Party.
6.
Termination.

This Agreement shall remain in full force and effect and shall terminate (the
“Termination Date”) upon the earliest of:
(a)
the end of the Standstill Period;



(b)
delivery of written notice by one Party to the other Party of a material breach
of this Agreement by the breaching Party that is uncured after being provided a
reasonable opportunity to cure such breach; or



(c)
such other date as established by mutual written agreement of the Parties;

provided the provisions of Section 6 through Section 11, Section 13, Section 15
and Section 16 shall survive the termination of this Agreement. No termination
of this Agreement shall relieve any Party from liability for any breach of this
Agreement prior to such termination.
7.
Specific Performance.

Each of Engine, on the one hand, and the Company, on the other hand,
acknowledges and agrees that irreparable injury to the other Party would occur
in the event any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached and that such
injury would not be adequately compensable by the remedies available at law
(including the payment of money damages). It is accordingly agreed that Engine,
on the one hand, and the Company, on the other hand (the “Moving Party”), shall
each be entitled to seek specific enforcement of, and injunctive relief to
prevent any violation of, the terms hereof (without the requirement of posting a
bond) at the discretion of a court of competent jurisdiction, and the other
Party will not take action, directly or indirectly, in opposition to the Moving
Party seeking such relief on the grounds that any other remedy or relief is
available at law or in equity. This Section 7 is not the exclusive remedy for
any violation of this Agreement.
8.
Severability.

If any term, provision, covenant or restriction of this Agreement is held by a
court of competent jurisdiction to be invalid, void or unenforceable, the
remainder of the terms, provisions, covenants and restrictions of this Agreement
shall remain in full force and effect and shall in no way be affected, impaired
or invalidated. The Parties agree to use their commercially reasonable best
efforts to agree upon and substitute a valid and enforceable term, provision,
covenant or restriction for any of such that is held invalid, void or
enforceable by a court of competent jurisdiction.
9.
Notices.

Any notices, consents, determinations, waivers or other communications required
or permitted to be given under the terms of this Agreement must be in writing
and will be deemed to have been delivered (a) upon receipt, when delivered
personally; (b) upon confirmation of receipt, when sent by email (provided


9

--------------------------------------------------------------------------------





such confirmation is not automatically generated); or (c) one (1) business day
after deposit with a nationally recognized overnight delivery service, in each
case, properly addressed to the Party to receive the same. The contact
information for such communications shall be:
If to the Company:


PDL BioPharma, Inc.
 
932 Southwood Boulevard
 
Incline Village, NV 89451
 
Attention: General Counsel
 
Email: general.counsel@pdl.com

    
With a copy (which shall not constitute notice) to:    
Skadden, Arps, Slate, Meagher & Flom LLP


 
4 Times Square


 
New York, NY 10036


 
Attention: Richard J. Grossman
 
Email: Richard.Grossman@skadden.com



If to Engine:
Engine Capital, L.P.


 
1345 Avenue of the Americas, 33rd Floor


 
New York, New York 10105


 
Attention: Arnaud Ajdler
 
Email: aajdler@enginecap.com

        
With a copy (which shall not constitute notice) to:    
Olshan Frome Wolosky LLP


 
1325 Avenue of the Americas


 
New York, NY 10019


 
Attention: Andrew M. Freedman
 
              Ryan Nebel
 
Email: AFreedman@olshanlaw.com
 
                   RNebel@olshanlaw.com



10.
Governing Law; Jurisdiction.

This Agreement shall be governed by and construed and enforced in accordance
with the laws of the State of Delaware without reference to the conflict of laws
principles thereof. Each of the Parties irrevocably agrees that any legal action
or proceeding with respect to this Agreement and the rights and obligations
arising hereunder, or for recognition and enforcement of any judgment in respect
of this Agreement and the rights and obligations arising hereunder brought by
the other Party or its successors or assigns, shall be brought and determined
exclusively in the federal or state courts located in Wilmington, Delaware. Each
of the Parties hereby irrevocably submits with regard to any such action or
proceeding for itself and in respect of its property, generally and
unconditionally, to the personal jurisdiction of the aforesaid courts and agrees
that it will not bring any action relating to this Agreement in any court other
than the aforesaid courts.
11.
Counterparts.

This Agreement may be executed in two or more counterparts, each of which shall
be considered one and the same agreement and shall become effective when
counterparts have been signed by each of the Parties and delivered to the other
Party (including by means of electronic delivery or facsimile). For the


10

--------------------------------------------------------------------------------





avoidance of doubt, neither Party shall be bound by any contractual obligation
to the other Party (including by means of any oral agreement) until all
counterparts to this Agreement have been duly executed by each of the Parties
and delivered to the other Party (including by means of electronic delivery).
12.
Mutual Non-Disparagement.

Subject to any applicable legal obligation to do so in response to or compliance
with a subpoena, a validly issued legal process or a request by a governmental
or regulatory authority, each of the Parties covenants and agrees that, during
the Standstill Period, or until such earlier time as the other Party or any of
its Representatives shall have breached this Section 12, neither Party nor any
of its respective agents, subsidiaries, Affiliates, successors, assigns,
principals, partners, members, general partners, limited partners, officers, key
employees or directors (collectively, “Representatives”) shall publicly
criticize, attempt to discredit, disparage, call into disrepute, make ad hominem
attacks on or otherwise defame or slander the other Party or such other Party’s
officers and directors (whether current or former), Affiliates, subsidiaries,
employees or Representatives or any of their practices, procedures, businesses,
business operations, products or services, except that the Company and Engine
may (i) make any factual statement required by law or (ii) respond to any breach
by the other Party of this Section 12.
13.
Company Policies.

The Parties acknowledge that, except as otherwise provided herein, at all times
while serving as a director, the New Director shall comply with all Company
Policies and all obligations pursuant to the Director NDA.
14.
Public Announcements.

Promptly following the execution of this Agreement, the Company and Engine shall
announce this Agreement by means of a mutually agreed press release in
substantially the form attached hereto as Exhibit B (the “Press Release”).
During the Standstill Period, neither the Company nor Engine shall make or cause
to be made any public announcement or statement with respect to the subject of
this Agreement that is inconsistent with or contrary to the statements made in
the Press Release, except as required by law or the rules of any stock exchange
or with the prior written consent of the other Party. The Company acknowledges
and agrees that Engine may file this Agreement (a) as an exhibit to an amendment
to its Schedule 13D (the “Engine 13D/A”) within two (2) business days of the
execution of this Agreement and (b) pursuant to any securities and/or exchange
rules and regulations that are applicable to Engine. The Company shall be given
a reasonable opportunity to review and comment on the Engine 13D/A with respect
to this Agreement prior to the filing with the SEC, and Engine shall give
reasonable consideration in good faith to any reasonable comments of the
Company. Engine acknowledges and agrees that the Company will file this
Agreement and file or furnish the Press Release with the SEC as exhibits to a
Current Report on Form 8-K (the “Company 8-K”) within four (4) business days of
the execution of this Agreement. Engine shall be given a reasonable opportunity
to review and comment on the Form 8-K made by the Company with respect to this
Agreement prior to the filing with the SEC, and the Company shall give
reasonable consideration in good faith to any reasonable comments of Engine.
15.
Expense Reimbursement.

Promptly following the execution and delivery of this Agreement and receipt of
documentation, the Company shall reimburse Engine for all reasonable,
documented, out-of-pocket legal expenses incurred through the date hereof in
connection with Engine’s investment in the Company, in an amount not to exceed
$200,000 in the aggregate.


11

--------------------------------------------------------------------------------





16.
Entire Agreement; Amendment and Waiver; Successors and Assigns.

This Agreement (including its exhibits) contains the entire understanding of the
Parties with respect to the subject matter thereof. There are no restrictions,
agreements, promises, representations, warranties, covenants or undertakings
between the Parties other than those expressly set forth herein and therein. No
modifications of this Agreement can be made except in writing signed by an
authorized representative of each of the Parties. No failure on the part of any
Party to exercise, and no delay in exercising, any right, power or remedy
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of such right, power or remedy by such Party preclude any other or
further exercise thereof or the exercise of any other right, power or remedy.
All remedies hereunder are cumulative and are not exclusive of any other
remedies provided by law. The terms and conditions of this Agreement shall be
binding upon, inure to the benefit of and be enforceable by the Parties and
their respective successors, heirs, executors, legal representatives and
permitted assigns. No Party shall assign this Agreement or any rights or
obligations hereunder without, with respect to Engine, the prior written consent
of the Company, and with respect to the Company, the prior written consent of
Engine. This Agreement is solely for the benefit of the Parties and is not
enforceable by any other persons or entities.
[The remainder of this page intentionally left blank]




12

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
duly authorized signatories of the Parties as of the date hereof.
 
PDL BIOPHARMA, INC.
 
 
 
 
 
By: 
/s/ Dominique Monnet
 
 
Name: 
Dominique Monnet
 
 
Title:
President and Chief Executive Officer





 
ENGINE CAPITAL, L.P.
 
 
 
By: Engine Investments, LLC,
       General Partner
 
 
 
By: 
/s/ Arnaud Ajdler
 
 
Name: 
Arnaud Ajdler
 
 
Title:
Managing Member





 
ENGINE JET CAPITAL, L.P.
 
 
 
By: Engine Investments, LLC,
       General Partner
 
 
 
By: 
/s/ Arnaud Ajdler
 
 
Name: 
Arnaud Ajdler
 
 
Title:
Managing Member





 
ENGINE AIRFLOW CAPITAL, L.P.
 
 
 
By: Engine Investments II, LLC,
       General Partner
 
 
 
By: 
/s/ Arnaud Ajdler
 
 
Name: 
Arnaud Ajdler
 
 
Title:
Managing Member







[Signature Page to Cooperation and Support Agreement]

--------------------------------------------------------------------------------





 
ENGINE CAPITAL MANAGEMENT, LP
 
 
 
By: Engine Capital Management GP, LLC,
       General Partner
 
 
 
By: 
/s/ Arnaud Ajdler
 
 
Name: 
Arnaud Ajdler
 
 
Title:
Managing Member





 
ENGINE CAPITAL MANAGEMENT GP, LLC
 
 
 
 
 
By: 
/s/ Arnaud Ajdler
 
 
Name: 
 
 
Title:
Managing Member





 
ENGINE INVESTMENTS, LLC
 
 
 
 
 
By: 
/s/ Arnaud Ajdler
 
 
Name: 
 
 
Title:
Managing Member





 
ENGINE INVESTMENTS II, LLC
 
 
 
 
 
By: 
/s/ Arnaud Ajdler
 
 
Name: 
 
 
Title:
Managing Member





 
/s/ Arnaud Ajdler
 
ARNAUD AJDLER





[Signature Page to Cooperation and Support Agreement]